Citation Nr: 0410773	
Decision Date: 04/26/04    Archive Date: 05/06/04

DOCKET NO.  03-07 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

T. Hal Smith


INTRODUCTION

The veteran served on active duty from December 1952 to December 
1955.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of an August 2002 rating decision of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  
In that decision, service connection for PTSD was denied.  The 
veteran presented testimony at hearings before a Hearing Officer 
at the RO in November 2002 and before the undersigned Veterans Law 
Judge in October 2003.  A transcript of both of these hearings has 
been associated with the claims file.

This issue is REMANDED to the RO via the Veterans Benefits 
Administration Appeals Management Center (VBA AMC) in Washington, 
D.C.  VA will notify you if further action is required on your 
part.  


REMAND

While the Board recognizes that the veteran has been diagnosed 
with PTSD, there is no verified supporting evidence that the 
claimed inservice stressors actually occurred or a medical opinion 
linking these stressors with his current symptomatology.  

Specifically, the veteran claims that he served in the 7th 
Infantry Division in heavy artillery during the Korean Conflict.  
However, his service department records reflect that he served in 
the field artillery as an anti-aircraft artillery crewman.  There 
was an entry of service in the 558th Field Artillery Missile 
Battalion.  

At the most recent personal hearing, the veteran testified that he 
recalled battles and engagements that he participated in.  These 
included "Operation Smack" and he reports that his unit served in 
the battle at "Pork Chop Hill."  It is noted that prior to his 
hearing, he had been unable to recall locations, where he was 
stationed in Korea, or the names of any engagements he 
participated in.  For this reason, verification of the claimed 
inservice combat stressor was not undertaken because the veteran's 
description lacked the specificity required for verification.  As 
a result of the veteran's recent testimony, it is the Board's 
conclusion that that the veteran's claim of combat during service 
may now be verifiable.  

As noted above, due to the lack of details as to the veteran's 
claimed inservice stressors, the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR), formerly the U.S. Army and 
Joint Services Environmental Support Group (ESG), was not 
contacted to research the veteran's alleged service stressors.
The Board finds that an attempt should be made in this regard now 
that the veteran has provided additional details and description 
as to his inservice activities.  See Zarycki v. Brown, 6 Vet. App. 
91 (1993).  Thereafter, the RO should schedule the veteran for a 
VA psychiatric examination in order to determine whether there is 
a link between the veteran's current symptoms and an inservice 
stressor, if PTSD is currently diagnosed.

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The VBA AMC must review the claims file and ensure that all 
VCAA notice obligations have been satisfied in accordance with 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 2002), and any other 
applicable legal precedent.  The notice must inform the claimant 
(1) of the information and evidence not of record that is 
necessary to substantiate the claim, (2) of the information and 
evidence that VA will seek to provide, (3) of the information and 
evidence that the claimant is expected to provide and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  He must also be informed of the 
appropriate time limitation within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and (b) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002);Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 711, 
117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).  A record of his notification must be incorporated into the 
claims file. 

2.  The VBA AMC should take appropriate steps to compile the 
specific information referable to his stressors during service and 
then forward the information regarding the veteran's service 
(including copies of his service personnel records, a listing of 
claimed stressors, and any other records relevant to the PTSD 
claim) to the USASCRUR and request that organization investigate 
and attempt to verify the alleged incidents.

3.  After the completion of numbers 1-2 above, the veteran should 
be scheduled for a VA psychiatric examination.  The claims file 
and a separate copy of this remand must be made available to the 
examiner and pursuant the examiner should noted that the claims 
file was reviewed.  If PTSD is diagnosed, the examiner should 
state for the record the specific stressor(s) reported by the 
veteran and whether each of the reported stressors is adequate to 
support the diagnosis.  The examination and the report thereof 
should be in accordance with DSM-IV.  All findings and opinions 
should be reconciled with the evidence already of record and the 
examiner should provide complete rationale for all opinions and 
conclusions expressed.  If the examiner believes that the veteran 
does not suffer from PTSD related to his military service, such 
supporting rationale should be stated.  

4.  Thereafter, the VBA AMC should readjudicate the claim of 
entitlement to service connection for PTSD and if the benefit 
sought on appeal remains denied, the veteran and the veteran's 
representative should be provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice of all relevant actions 
taken on the claim for benefits, to include a summary of the 
evidence and applicable law and regulations considered pertinent 
to the issue currently on appeal.  An appropriate period of time 
should be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).




